           Case 2:20-cv-03529-JMY Document 16 Filed 12/02/20 Page 1 of 2




                    IN TRHE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  MICHAEL MELVIN et al.

                         Plaintiffs,

                  v.                                        Civil Action No. 2:20-cv-3529

  HONORABLE JAMES F. KENNEY, et al.


                         Defendants.


   SECOND SUPPLEMENT OF PLAINTIFFS' MOTION TO SET ASIDE ORDER OF
     NOVEMBER 25, 2020 AND FOR EXTENSION OF TIME TO RESPOND TO
               DEFENDANTS' MOTIONS TO DISMISS UNTIL
                   AND INCLUDING DECEMBER 9, 2020

       Plaintiffs and their counsel hereby further supplement their motion presented to this

honorable court on November 27, 2020 and the first supplement thereto presented on December

1, 2020, to set aside the order issued on November 25, 2020 on the grounds that oppositions to

Defendants motions to dismiss were not timely filed. See Fed. R. Civ. P 41(a)(2).

       The undersigned contacted Brian Matthew Rhodes, Esquire, counsel for defendants

Kenney, Krasner, Outlaw and Ross, via telephonic message and email on December 1, 2020 to

discuss the within motion and to determine said defendants’ position regarding opposition to the

motion. Defendants’ counsel responded by email later that day that his clients would oppose

plaintiffs’ motion to set aside the order of November 25, 2020. Plaintiffs’ counsel request that they

be permitted to submit a memorandum of law in support of this motion along with their proposed

response to Defendants’ motion to dismiss (Document 10 on the docket) on or before December

4, 2020.

       WHEREFORE in the interests of justice Plaintiffs and their counsel respectfully renew



                                                 1
         Case 2:20-cv-03529-JMY Document 16 Filed 12/02/20 Page 2 of 2




their request that the order be vacated and that they be according 14 days or until and including

December 9, 2020 to respond to the motion to dismiss, in order that this cause can be ruled upon

on the merits.



Dated: December 2, 2020                             Respectfully submitted,

                                                     /s/ Andrew Teitelman
                                                    ANDREW TEITELMAN
                                                    380 RED LION ROAD SUITE 214
                                                    HUNTINGDON VALLEY, PA 19006
                                                    267-255-6864
                                                    Email: ateitelman@teitelaw.com

                                                    Counsel for Plaintiffs


                                                    LARRY KLAYMAN
                                                    7050 W. PALMETTO PARK RD
                                                    BOCA RATON, FL, 33433
                                                    561-558-5336
                                                    Email: leklayman@gmail.com

                                                    Of Counsel


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 2st day of December, 2020, a true copy of the

foregoing was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                   /s/ Andrew Teitelman




                                               2
